Case 9:19-cv-00189-DWM Document 43 Filed 06/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

SCOTTSDALE INSURANCE CV 19-189-M—DWM
COMPANY, AS SUCCESSOR IN
INTEREST TO POLICIES ORIGINALLY
UNDERWRITTEN BY WESTERN
HERITAGE INSURANCE COMPANY, ORDER

Plaintiff,
vs.

MATTHEW FOLKMAN, individually and
d/b/a JARAS CONSTRUCTION;
SLOPESIDE CONDOMINIUM
ASSOCIATION, INC.; AIG PROPERTY
CASUALTY COMPANY, as subrogee of
SNOWDAY, LLC; STATE FARM FIRE
and CASUALTY CO., as subrogee of John
Kuelbs; JOHN KUELBS, individually, and
DOES 1-10, inclusive,

Defendants.

 

 

Plaintiff Scottsdale Insurance Company having moved unopposed to
withdraw its pending motion for summary judgment,

IT IS ORDERED that the motion (Doc. 42) is GRANTED. The summary
judgment motion (Doc. 31) is DEEMED WITHDRAWN.

fe
DATED this [7 _ day of Juné;202

Donald W. Molloy, District Judge
United States District Court

 
